 

Exhibit 10.2

 

Form of Stock Appreciation Rights Agreement

 

This Stock Appreciation Rights Agreement (this “Agreement”) is made and entered
into as of [DATE] by and between Sigma Labs, Inc., a Nevada corporation (the
“Company”) and [EMPLOYEE NAME] (the “Participant”).

 

Grant Date: ____________________________________

 

Number of SARs: ________________________________

 

Exercise Price per SAR: __________________________

 

Expiration Date: _________________________________

 

1. Grant of SARs.

 

1.1 Grant. The Company hereby grants to the Participant an aggregate of [NUMBER]
stock appreciation rights (the “SARs”). Each SAR entitles the Participant to
receive, upon exercise, an amount equal to the excess of (a) the Fair Market
Value of a share of Common Stock on the date of exercise, over (b) the Exercise
Price (the “Appreciation Value”). The SARs are being granted pursuant to the
terms of the Company’s 2020 Stock Appreciation Rights Plan (the “Plan”).

 

1.2 Consideration; Subject to Plan. The grant of the SARs is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

 

2. Vesting.

 

2.1 Vesting Schedule. [The SARs will vest and become exercisable in
[___________] equal installments on each of the [_________________]
anniversaries of the Grant Date. Except as otherwise provided in this Agreement,
the unvested SARs will not be exercisable on or after the Participant’s
termination of Continuous Service.

 

OR

 

Each SAR will vest and become exercisable on the [__________] anniversary of the
Grant Date. Except as otherwise provided in this Agreement, the unvested SARs
will not be exercisable on or after the Participant’s termination of Continuous
Service.

 

OR

 

Each SAR will vest and become exercisable on the date that the Committee
certifies the achievement of the performance conditions set forth on Schedule I
attached hereto. Except as otherwise provided in this Agreement, the unvested
SARs will not be exercisable on or after the Participant’s termination of
Continuous Service.]

 

2.2 Expiration. The SARs will expire on the Expiration Date set forth above, or
earlier as provided in this Agreement or the Plan.

 

3. Termination of Continuous Service.

 

 

 

 

3.1 Termination for Reasons Other Than Cause, Death, Disability. If the
Participant’s Continuous Service is terminated for any reason other than Cause,
death or Disability, the Participant may exercise the vested SARs, but only
within such period of time ending on the earlier of (a) the date three months
following the termination of the Participant’s Continuous Service or (b) the
Expiration Date.

 

3.2 Termination for Cause. If the Participant’s Continuous Service is terminated
for Cause, the SARs (whether vested or unvested) shall immediately terminate and
cease to be exercisable.

 

3.3 Termination due to Disability. If the Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise the vested SARs, but only within such period of time ending on the
earlier of (a) the date 12 months following the Participant’s termination of
Continuous Service or (b) the Expiration Date.

 

3.4 Termination due to Death. If the Participant’s Continuous Service terminates
as a result of the Participant’s death, the vested SARs may be exercised by the
Participant’s estate, by a person who acquired the right to exercise the SARs by
bequest or inheritance or by the person designated to exercise the SARs upon the
Participant’s death, but only within the time period ending on the earlier of
(a) the date 12 months following the Participant’s termination of Continuous
Service or (b) the Expiration Date.

 

4. Manner of Exercise.

 

4.1 When to Exercise. Except as otherwise provided in the Plan or this
Agreement, the Participant (or in the case of exercise after the Participant’s
death or incapacity, the Participant’s executor, administrator, heir or legatee,
as the case may be) may exercise his or her vested SARs, in whole or in part, at
any time after vesting and until the Expiration Date or earlier termination
pursuant to Section 3 hereof, by following the procedures set forth in this
Section 4. If partially exercised, the Participant may exercise the remaining
unexercised portion of the SARs at any time after vesting and until the
Expiration Date or earlier termination pursuant to Section 3 hereof. No SARs
shall be exercisable after the Expiration Date.

 

4.2 Election to Exercise. To exercise the SARs, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a written notice (or notice through another previously approved
method, which could include a web-based or e-mail system) to the Secretary of
the Company which sets forth the number of SARs being exercised, together with
any additional documents the Company may require. Each such notice must satisfy
whatever then-current procedures apply to the SARs and must contain such
representations as the Company requires.

 

4.3 Documentation of Right to Exercise. If someone other than the Participant
exercises the SARs, then such person must submit documentation reasonably
acceptable to the Company verifying that such person has the legal right to
exercise the SARs.

 

4.4 Date of Exercise. The SARs shall be deemed to be exercised on the business
day that the Company receives a fully executed exercise notice. If the notice is
received after business hours on such date, then the SAR shall be deemed to be
exercised on the business date immediately following the business date such
notice is received by the Company.

 

 

 

 

5. Withholding. Prior to the payment of the Appreciation Value in connection
with the exercise of the SARs, the Participant must make arrangements
satisfactory to the Company to pay or provide for any applicable federal, state
and local withholding obligations of the Company.

 

6. Form of Payment. Upon the exercise of all or a portion of the SARs, the
Participant shall be entitled to a cash payment equal to the Appreciation Value
of the SARs being exercised, less any amounts withheld pursuant to Section 5.

 

7. Section 409A; No Deferral of Compensation. Neither the Plan nor this
Agreement is intended to provide for the deferral of compensation within the
meaning of Section 409A of the Internal Revenue Code (the “Code”). The Company
reserves the right to unilaterally amend or modify the Plan or this Agreement,
to the extent the Company considers it necessary or advisable, in its sole
discretion, to comply with, or to ensure that the SARs granted hereunder are not
subject to, Section 409A of the Code.

 

8. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Participant’s Continuous Service at any time, with or without
Cause.

 

9. Transferability. The SARs are not transferable by the Participant other than
to a designated beneficiary upon the Participant’s death or by will or the laws
of descent and distribution, and are exercisable during the Participant’s
lifetime only by him or her. No assignment or transfer of the SARs, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary upon death by will or the
laws of descent or distribution) will vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the SARs will terminate and become of no further effect.

 

10. Change in Control.

 

10.1 Effect on SARs. [In the event of a Change in Control, notwithstanding any
provision of the Plan or this Agreement to the contrary, the SARs shall become
immediately vested and exercisable.

 

OR

 

If a Change in Control occurs and the Participant’s Continuous Service is
terminated by the Company without Cause (other than for death or Disability)
within 12 months following the Change in Control, 100% of the SARs shall become
immediately vested and exercisable.

 

OR

 

Unless otherwise determined by the Committee at the time of a Change in Control,
a Change in Control shall have no effect on the SARs.]

 

10.2 Cash-out. In the event of a Change in Control, the Committee may, in its
discretion and upon at least ten (10) days’ advance notice to the Participant,
cancel the SARs and pay to the Participant the Appreciation Value of the SARs
based upon the price per share of Common Stock received or to be received by
other shareholders of the Company in the event. Notwithstanding the foregoing,
if at the time of a Change in Control the Exercise Price of the SAR equals or
exceeds the price paid for a share of Common Stock in connection with the Change
in Control, the Committee may cancel the SAR without the payment of
consideration therefor.

 

 

 

 

11. Adjustments. The SARs may be adjusted or terminated in any manner as
contemplated by Section 7 of the Plan.

 

12. Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
SARs and (b) does not commit to structure the SARs to reduce or eliminate the
Participant’s liability for Tax-Related Items.

 

13. Compliance with Law. The exercise of the SARs shall be subject to compliance
by the Company and the Participant with all Applicable Laws, including the
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. The Participant may not exercise the SARs if such exercise would
violate any applicable Federal or state securities laws or other laws or
regulations.

 

14. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

15. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.

 

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

 

17. SARs Subject to Plan. This Agreement is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

 

18. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the SARs may be transferred by will or the laws of descent or distribution.

 

19. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

20. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the SARs in this Agreement does not create any contractual right or other
right to receive any SARs or other Awards in the future. Future Awards, if any,
will be at the sole discretion of the Company. Any amendment, modification, or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant’s employment with the Company.

 

 

 

 

21. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the SAR, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant’s material rights under this
Agreement without the Participant’s consent.

 

22. No Impact on Other Benefits. The value of the Participant’s SARs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

 

24. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the SARs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon exercise of the SARs and that the
Participant should consult a tax advisor prior to such exercise.

 

(Signature page follows)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 

  Sigma Labs, Inc.       By:   Name: Mark K. Ruport   Title: Chief Executive
Officer         [EMPLOYEE NAME]           Name:

 

 

 